Detailed Action

1. This Office Action is submitted in response to the Amendment filed 12-28-2020, wherein Claims 1-3, 8, 13, 17 and 20-33 have been amended. Claims 1-3, 8, 13, 17 and 20-33 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Response to Arguments
2.  The amendment to the claims, filed 12-28-2020, has overcome all rejections in the office action mailed 12-28-2020, which is hereby withdrawn.

 				Allowable Subject Matter
4. Claims 1-3, 8, 13, 17 and 20-33 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
5. The claims in the instant application are deemed to be directed to a nonobvious improvement over the inventor’s own work, USPN 10,525,153, which teaches the claimed sterilizing apparatus including the claimed; cover body and housing with an irradiation opening disposed on the inner surface of the housing to face the target region; a light source, a power supply, a detection unit and control unit. Except that the independent claims of USPN 10,525,153 lacks the following improvements; the sterilizing apparatus is portable and includes a cover body having a portion with a curved shape and coupled to the housing to define a space inside the housing and cover an upper portion ofthe housing, as described at [0205]; [0210] and [0223] of the applicant’s published specification.

5. Claims 1 and 20 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the portable sterilizing apparatus described above that, also includes; a cover body having a portion with a curved shape and coupled to the housing to define a space inside the housing and cover an upper portion ofthe housing,
6. Claims 2, 3, 8, 13, 17 and 21-33 are allowed by virtue of their dependency upon allowed claims 1 and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   

        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
January 11, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881